

117 HR 3697 IH: Equal Employment for All Act of 2021
U.S. House of Representatives
2021-06-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3697IN THE HOUSE OF REPRESENTATIVESJune 4, 2021Mr. Cohen introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Fair Credit Reporting Act to prohibit the use of consumer credit checks against prospective and current employees for the purposes of making adverse employment decisions.1.Short titleThis Act may be cited as the Equal Employment for All Act of 2021.2.Use of credit checks prohibited for employment purposesSection 604 of the Fair Credit Reporting Act (15 U.S.C. 1681b) is amended—(1)in subsection (a)(3)(B), by inserting , subject to the requirements of subsection (b) after purposes; and(2)in subsection (b)—(A)in paragraph (1)—(i)by amending the paragraph heading to read as follows: Use of consumer reports for employment purposes;(ii)in subparagraph (A), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and by moving such subclauses two ems to the right;(iii)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and by moving such clauses two ems to the right;(iv)by striking the period at the end of clause (ii) (as so redesignated) and inserting ; and;(v)by striking agency may furnish and insertingagency—(A)may furnish; and(vi)by adding at the end the following new subparagraph:(B)except as provided in paragraph (5), may not furnish a consumer report with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity to an employer if the employer seeks to use such information in a denial of employment or any other decision made for employment purposes.; and(B)by adding at the end the following new paragraph:(5)Requirements for consumer reports bearing on the consumer’s creditworthiness, credit standing, or credit capacity(A)ExceptionsAn employer may use a consumer report with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity in a decision made for employment purposes or before taking an adverse action for employment purposes only if the consumer authorizes the procurement of the report as described in paragraph (2)(A)(ii) and—(i)the consumer applies for, or currently holds, employment that requires the consumer to be eligible for access to classified information; or(ii)when otherwise required by law.(B)LimitationA person who seeks to obtain or use a consumer report with respect to any consumer in which any information contained in the report bears on the consumer’s creditworthiness, credit standing, or credit capacity may not deny employment to the consumer or make any other decision for employment purposes with respect to the consumer because the consumer has not authorized the procurement of the report as described in paragraph (2)(A)(ii)..